            Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK
                               BUFFALO DIVISION
 DANIEL JENDROWSKI,                         )
                                            )      CIVIL COMPLAINT
        Plaintiff,                          )
                                            )
 v.                                         )      Case No. 1:21-cv-657
                                            )
 OUTSOURCE RECEIVABLES                      )
 MANAGEMENT, INC.                           )
                                            )
       Defendant.                           )      JURY DEMAND
                                            )

                                      COMPLAINT


       Now comes DANIEL JENDROWSKI (“Plaintiff”), complaining as to the conduct

of OUTSOURCE RECEIVABLES MANAGEMENT, INC. (“Defendant”), as follows:


                                  NATURE OF THE ACTION

       1.     Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq.


                                 JURISDICTION AND VENUE

       2.     This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States.

       3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Plaintiff

resides in this District and a substantial portion of the events giving rise to the claims

occurred within this District.


                                            [1]
             Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 2 of 7




                                          PARTIES

       4.     Plaintiff is a natural person residing in Erie County, New York.

       5.     Defendant is a third-party debt collector with its principal place of

business in Arcade, New York.

       6.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers at all times relevant to the instant action.

                          FACTS SUPPORTING CAUSES OF ACTION

       7.     Some time ago, Plaintiff incurred various charges for medical services

provided by a group of physicians known as “Great Lakes Cardiovascular.”

       8.     In late December of 2020, or possibly January of 2021, Plaintiff received a

letter in the mail from Defendant.

       9.     This was Plaintiff’s first time ever receiving any communications, written

or otherwise, from Defendant.

       10.    In the letter, Defendant was attempting to collect upon a medical debt

allegedly owed to “General Physicians.”

       11.    Plaintiff was unfamiliar with any medical bills that he would have owed

to “General Physicians,” and to his knowledge, he had never worked with this group.

       12.    Plaintiff wrote the word “Disputed” on Defendant’s letter.

       13.    Plaintiff further wrote a question on the letter, which, on belief and

recollection, was: “What the hell is this for?”

       14.    Plaintiff then mailed the letter back to Defendant.

                                             [2]
             Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 3 of 7




       15.    Some time later, Plaintiff discussed the bill with Defendant over the

phone.

       16.    Plaintiff indicated that he had worked with Great Lakes Cardiology, not

“General Physicians,” and indicated that he believed there had been a mistake.

       17.    Defendant, through its employee, acknowledged receipt of Plaintiff’s

written dispute.

       18.    Nevertheless, Defendant did not provide Plaintiff with verification of the

alleged medical debt at this time.

       19.    On information, reference, and belief, on or about April 3, 2021, Defendant

reported at least two tradelines to Equifax, one of the three major credit bureaus.

       20.    One of these tradelines was for $40, and the other was for $98.

       21.    Defendant knew at the time it reported these tradelines to Equifax that

Plaintiff disputed them.

       22.    Nevertheless, on information, reference, and belief, Defendant did not

indicate to Equifax that these two tradelines were disputed.

       23.    Rather, Defendant simply sent Equifax a massive spreadsheet of

information related to “General Physicians” accounts, without taking the time to note in

the data that Plaintiff was actively disputing the charges.

       24.    As a result of Defendant reporting the “General Physicians” accounts,

Plaintiff’s FICO score dropped from being over 800 to being approximately 667.

       25.    Shortly thereafter, Plaintiff called Defendant and spoke to an employee or

manager commonly known as “Carl.”

                                           [3]
             Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 4 of 7




       26.       Plaintiff asked Carl why Defendant placed these tradelines on Plaintiff’s

credit report.

       27.       Carl responded that Defendant had a right under the law to report

Plaintiff’s accounts because “thirty days” had elapsed.

       28.       Carl’s statement of the law was incomplete, inaccurate, and misleading.

       29.       Thereafter, on April 10, 2021, Defendant finally sent Plaintiff

documentation in the mail in an attempt to verify Plaintiff’s debt.

       30.       Plaintiff noted that, in the documentation sent to him, his signature

appeared in electronic form. Plaintiff further recalled that he had signed an electronic

signature pad when being admitted for medical work, but he had not actually been

presented with the text of what he had signed.

       31.       Plaintiff spoke with Defendant on the phone again to convey this and to

indicate that he continued to dispute the account.

       32.       Around this same time, Plaintiff filed complaints against Defendant with

the Consumer Financial Protection Bureau (“CFPB”), Better Business Bureau (“BBB”),

and New York Attorney General against Defendant.

       33.       Plaintiff requested, in his subsequent telephone conversations with

Defendant’s employees or managers, that Defendant fix his credit.

       34.       Defendant stated that it would consider fixing Plaintiff’s credit if Plaintiff

withdrew his CFPB and other complaints.

       35.       This was a fundamentally unfair collection tactic by Defendant.



                                               [4]
             Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 5 of 7




         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       36.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       37.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       38.    Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purpose of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

       39.    In the alternative, Defendant is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       40.    The subject debt is a “debt” as defined by § 1692a(5) because the debt

owed or due or asserted to be owed or due to another arises out of a transaction for

personal, family, or household purposes, namely an alleged medical debt.

       41.    Defendant violated § 1692e(2)(A) and § 1692f(1) by misrepresenting to

Plaintiff that the alleged debt is due and owing, when it is not, or by misrepresenting

the amount of the debt, and then by attempting to collect this nonexistent debt or

incorrect amount.

       42.    Defendant violated § 1692e(8) by communicating credit information to the

major credit bureaus that it should know to be false, being in this case Defendant’s

failure to communicate that Plaintiff disputed the tradelines at issue.

       43.    Defendant violated § 1692e(10) by using false or deceptive means to

collect a debt, in this case by representing to Plaintiff that Defendant had a right to

continue its collection activities merely because a 30-day period had passed.

                                            [5]
             Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 6 of 7




       44.    Defendant violated § 1692f generally by attempting to require Plaintiff to

withdraw CFPB and other complaints as a prerequisite to correcting inaccurate

information on Plaintiff’s credit report.

       45.    Defendant violated § 1692f(8) by including a barcode on its mailed

correspondence with Plaintiff, which barcode, on information and belief, contained

information regarding Plaintiff’s debt and was visible to individuals handling the

envelope.

       46.    Defendant violated § 1692g(b) by failing to cease collection activities

between the time when it received Plaintiff’s first written dispute in the mail and the

time that Defendant first attempted to provide verification of Plaintiff’s debt.

       47.    Plaintiff has been harmed by the above violations because his credit has

been unfairly damaged; he has had to spend time and energy attempting to fix his

credit reports; his privacy has been invaded; he has been confused and misled as to the

law and his rights; his rights have been abridged; and he has not received information

to which he is entitled in a timely fashion.




                                               [6]
           Case 1:21-cv-00657 Document 1 Filed 05/21/21 Page 7 of 7




      WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      b.     Awarding Plaintiff actual damages, in an amount to be determined at

      trial, as provided under 15 U.S.C. § 1692k(a)(1);

      c.     Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      d.     Awarding Plaintiff nominal damages;

      e.     Awarding Plaintiff the costs of this action; and

      f.     Awarding any other relief as this Honorable Court deems just and

      appropriate.

A TRIAL BY JURY IS DEMANDED.



Dated: May 21, 2021

                                            By: s/ Jonathan Hilton

                                            Jonathan Hilton (0095742)
                                            HILTON PARKER LLC
                                            7544 Slate Ridge Blvd
                                            Reynoldsburg, OH 43068
                                            Tel: (614) 992-2277
                                            Fax: (614) 927-5980
                                            jhilton@hiltonparker.com
                                            Attorney for Plaintiff




                                          [7]
